DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/163,635 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles having at least two channels including a channel of a first type and a channel of a second type.
The limitations of claims 1, 16 and 19 of the instant application can be found in claims 1 and 13 of the reference application.

The limitations of claim 3-5 of the instant application can be found in claim 7 of the reference application.
The limitations of claim 6 of the instant application can be found in claims 10-11 of the reference application.
The limitations of claims 7 and 17-18 of the instant application can be found in claim 12 of the reference application.
The limitations of claim 8 of the instant application can be found in claim 13 of the reference application.
The limitations of claim 9 of the instant application can be found in claim 14 of the reference application.
The limitations of claim 10 of the instant application can be found in claim 15 of the reference application.
The limitations of claim 11 of the instant application can be found in claim 16 of the reference application.
The limitations of claim 13 of the instant application can be found in claim 17 of the reference application.
The limitations of claim 15 of the instant application can be found in claim 18 of the reference application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/163,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles having at least two channels including a channel of a first type and a channel of a second type.
The limitations of claim 1 of the instant application can be found in claim 1of the reference application.
 The limitations of claim 2 of the instant application can be found in claim 2 of the reference application.
The limitations of claim 3 of the instant application can be found in claim 4 of the reference application.
The limitations of claim 4 of the instant application can be found in claim 5 of the reference application.
The limitations of claim 5 of the instant application can be found in claim 6 of the reference application.
The limitations of claim 6 of the instant application can be found in claim 7 of the reference application.
The limitations of claims 7 and 17-18 of the instant application can be found in claim 8 of the reference application.
The limitations of claim 8 of the instant application can be found in claim 9 of the reference application.

The limitations of claim 10 of the instant application can be found in claim 11 of the reference application.
The limitations of claim 11 of the instant application can be found in claim 12 of the reference application.
The limitations of claim 12 of the instant application can be found in claim 13 of the reference application.
The limitations of claim 13 of the instant application can be found in claim 14 of the reference application.
The limitations of claim 15 of the instant application can be found in claim 17 of the reference application.
The limitations of claim 16 of the instant application can be found in claim 18 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781